EXHIBIT 10.1




 


 
September 2, 2008
 
Jane Hoffer
 


 
Dear Jane,
 
In consideration for securing your services to Prescient Applied Intelligence,
Inc. (following consummation of the proposed merger with Park City Group,
Inc.  (the “Merger”) the Company or its successor, Park City Group, Inc. (in
either event, the “Company”), agree to provide you with the following severance
benefits:
 
Following consummation of the Merger, you agree to remain with the Company to
assist in the integration of Prescient Applied Intelligence, Inc. and Park City
Group, Inc. through January 15, 2009 (“Integration Period”).  Upon completion of
the Integration Period, you may elect to voluntarily terminate your employment
with the Company.  In the event you elect to terminate your employment with the
Company, the Company shall continue to pay you your base salary for a period of
six months (“Severance Period”) following such termination (“Termination
Date”).  On the sixth month anniversary of the Termination Date, all remaining
amounts due you shall be paid in full.
 
During the Severance Period, the Company shall continue to provide you with
medical, dental and vision insurance coverage, provided, that such continued
coverage is permitted under the Company’s contract with its medical, dental and
vision insurance plan carrier(s), and if such continued coverage is not
permitted, the Company shall bear the costs of your COBRA continuation coverage,
in either case, for a period terminating at the earlier to occur of (i) the date
you secure employment with an employer providing comparable coverage, or (ii)
conclusion of the Severance Period plus six additional months.
 
Should you be terminated prior to the conclusion of the Integration Period
without cause, the Company will provide a one year lump sum payment of your
current salary and the Company shall bear the costs of your COBRA continuation
coverage for a period terminating at the earlier to occur of (i) the date you
secure employment with an employer providing comparable coverage, or (ii) one
year from your termination date.
 
Please sign a copy of this letter where indicated below, and return the original
to me, retaining a copy for your records.
 
Sincerely,
 
Prescient Applied Intelligence, Inc.
 


 
/s/ Daniel W. Rumsey____________
Daniel W. Rumsey, Chairman


 
ACCEPTED AND AGREED TO
 
AS SET FORTH ABOVE:
 


 
/s/ Jane
Hoffer__________                                                                
Jane Hoffer


Dated: September 3, 2008

 
 

--------------------------------------------------------------------------------

 
